Case 1:19-cv-01002-JTN-RSK ECF No. 10, PageID.1371 Filed 03/23/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 JERRY LEE KATT, JR.,

        Petitioner,
                                                                     Case No. 1:19-cv-1002
 v.
                                                                     HON. JANET T. NEFF
 SHERRY L. BURT,

       Respondent.
 ____________________________/


                                   OPINION AND ORDER

       This is a habeas corpus petition filed pursuant to 28 U.S.C. § 2254. Respondent filed a

motion to dismiss, arguing that the matter was time-barred. The matter was referred to the

Magistrate Judge, who issued a Report and Recommendation (R&R). The Magistrate Judge

determined that the petition was timely filed and recommends that this Court deny Respondent’s

motion to dismiss. The Magistrate Judge thoroughly considered the grounds presented in the

petition and recommends that this Court deny the petition on its merits. The matter is presently

before the Court on Petitioner’s objections to the Report and Recommendation. In accordance

with 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b)(3), the Court has performed

de novo consideration of those portions of the Report and Recommendation to which objections

have been made. The Court denies the objections and issues this Opinion and Order. The Court

will also issue a Judgment in this § 2254 proceeding. See Gillis v. United States, 729 F.3d 641,

643 (6th Cir. 2013) (requiring a separate judgment in habeas proceedings).

       This Court’s local rule requires an objecting party to “specifically identify the portions of

the proposed findings, recommendations or report to which objections are made and the basis for
Case 1:19-cv-01002-JTN-RSK ECF No. 10, PageID.1372 Filed 03/23/21 Page 2 of 3




such objections.” W.D. Mich. LCivR 72.3(b). This Court reviews de novo “those portions of the

report or specified proposed findings or recommendations to which objection is made.” Id. See

also 28 U.S.C. § 636(b)(1) (“A judge of the court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made.”). According to Petitioner, “[t]he Magistrate is wrong” (Pet’r Objs., ECF No. 9 at

PageID.1366). However, Petitioner’s conclusory assertions serve merely to demonstrate his

disagreement with—and not any factual or legal error in—the Magistrate Judge’s analysis and

ultimate conclusion that his petition lacks merit. Petitioner’s objections are therefore properly

denied.

          Having determined that Petitioner’s objections are properly denied, the Court must further

determine pursuant to 28 U.S.C. § 2253(c) whether to grant a certificate of appealability as to the

issues raised. See RULES GOVERNING § 2254 CASES, Rule 11 (requiring the district court to “issue

or deny a certificate of appealability when it enters a final order”). The Court must review the

issues individually. Slack v. McDaniel, 529 U.S. 473 (2000); Murphy v. Ohio, 263 F.3d 466, 466-

67 (6th Cir. 2001). “Where a district court has rejected the constitutional claims on the merits, the

showing required to satisfy § 2253(c) is straightforward: The petitioner must demonstrate that

reasonable jurists would find the district court’s assessment of the constitutional claims debatable

or wrong.” Slack, 529 U.S. at 484. Upon review, this Court finds that reasonable jurists would

not find the Court’s assessment of Petitioner’s claims debatable or wrong. Consistent with the

Magistrate Judge’s recommendation, a certificate of appealability will therefore be denied.

          Accordingly:




                                                  2
Case 1:19-cv-01002-JTN-RSK ECF No. 10, PageID.1373 Filed 03/23/21 Page 3 of 3




       IT IS HEREBY ORDERED that the Objections (ECF No. 9) are DENIED and the Report

and Recommendation of the Magistrate Judge (ECF No. 8) is APPROVED and ADOPTED as the

Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion to Dismiss (ECF No. 5) is DENIED for

the reasons stated in the Report and Recommendation.

       IT IS FURTHER ORDERED that the petition for habeas corpus relief (ECF No. 1) is

DENIED for the reasons stated in the Report and Recommendation.

       IT IS FURTHER ORDERED that a certificate of appealability pursuant to 28 U.S.C.

§ 2253(c) is DENIED as to each issue asserted.


Dated: March 23, 2021                                    /s/ Janet T. Neff
                                                       JANET T. NEFF
                                                       United States District Judge




                                                 3
